Case 19-13708-JDW      Doc 37   Filed 01/16/20 Entered 01/16/20 08:59:38          Desc Main
                                Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT FOR THE
                      NORTHERN DISTRICT OF MISSISSIPPI

IN RE: ANTONEY ALEXANDER                                              CHAPTER 13
       DEBTOR                                        CASE NUMBER 19 – 13708 – JDW

                OBJECTION TO CHAPTER 13 PLAN CONFIRMATION

       Comes now, PNC Equipment Finance (“PNC”), a secured creditor herein, and

objects to confirmation of the Chapter 13 Plan proposed by the Debtor on the following

grounds:

       1. On November 8, 2018, Debtor executed a retail installment contract with PNC

and purchased a 2019 Reitnouer Big Bubba Low Body Trailer (referred to herein as the

“PNC Collateral”).

       2. The PNC Collateral is subject to the hanging paragraph of 11 USC §1325.

This is a purchase security interest, and the debt was incurred within one year

preceding the filing of this Bankruptcy Petition. The PNC Collateral is a “Thing of

Value”, and therefore, Debtor is not entitled to cram down of the claim.

       3. Further, Debtor purchased the PNC collateral within 910 days of filing the

Bankruptcy Petition.

       4. The amount owed on the PNC Collateral as shown on the Proof of Claim

submitted by PNC is $52,782.79, plus interest at the contract rate.

       5. Debtor’s Chapter 13 Plan proposes to pay on the vehicle $40,000.00 plus

interest.

       6. Debtor’s proposed plan does not meet the requirements of Section 1325(a) as

the plan does not provide for payment of PNC’s claim in full.

       WHEREFORE, PREMISES CONSIDERED, PNC files its Objection to Chapter
Case 19-13708-JDW      Doc 37    Filed 01/16/20 Entered 01/16/20 08:59:38        Desc Main
                                 Document     Page 2 of 2


13 Plan Confirmation and prays for full payment of its claim of $52,782.79 plus interest,

and for such other and more general relief as is just.

                                                         /s/ Thomas M. McElroy
                                                         Thomas M. McElroy



Thomas M. McElroy, P.A.
301 N. Broadway
PO Box 1450, Tupelo, MS 38802–1450
Telephone: 662-842-3723
Facsimile 662-842-3744
MSB #2543
tmm@tmmcelroypa.net


                               CERTIFICATE OF SERVICE

       I, Thomas M McElroy, do hereby certify this day that I electronically filed the

above and foregoing Objection to Confirmation of Chapter 13 plan using the ECF

system which sent notification of such filing to the following:

       Robert H. Lomencik, Jr. at rlomenick@gmail.com

       Locke D. Barkley at djenno@barkley13.com

       US Trustee at USTPR05.ab.ecf@usdoj.gov



                                                         /s/ Thomas M. McElroy
                                                          Thomas M. McElroy
